Dismissed and Memorandum Opinion filed January 15, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00239-CV

        IN THE INTEREST OF K.M.M. AND M.W.M., CHILDREN

                    On Appeal from the 247th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-23266

                 MEMORANDUM                      OPINION


      This is an attempted appeal of an interlocutory order in a bill‐of‐review
proceeding. The trial court signed an order purporting to vacate the order in a
child-support-enforcement proceeding nearly two years earlier, but did not then go
on to address the merits of the claim as required in a bill-of-review proceeding.
Jordan v. Jordan, 907 S.W.2d 471, 472 (Tex. 1995) (per curiam) (“A bill of
review which sets aside a prior judgment but does not dispose of the case on the
merits is interlocutory and not appealable.”); Mills v. Corvettes of Hous., Inc., 44
S.W.3d 197, 199 (Tex. App.—Houston [14th Dist.] 2001, no pet.) (same).
      Recognizing that this is a non‐appealable interlocutory order, the appellee
asked that this court consider “both parties’ briefing of these issues as consent and
agreement for the Court to address this matter.” We therefore notified the parties
on December 16, 2014 of our intent to dismiss the appeal for want of jurisdiction
unless the appellant filed an amended notice of appeal in compliance with Texas
Rule of Appellate Procedure 28.2(c). See TEX. R. APP. P. 28.2(c) (setting forth the
required contents of a notice of appeal in an agreed interlocutory appeal). The
appellant did not file an amended notice of appeal, and his responsive brief does
not demonstrate that we have jurisdiction to entertain the appeal.

      Accordingly, because there is no final judgment or appealable interlocutory
order, we dismiss this appeal for want of jurisdiction. See TEX. R. APP. P. 28.2(d);
42.3(a); 43.2(f).




                                       /s/       Tracy Christopher
                                                 Justice



Panel consists of Justices Christopher, Donovan, and Wise.




                                             2